DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are under examination. 
Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective priority date for the instant application is the filing date of 03/18/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Guidance: Step 1. The instant claims are directed to a process and therefore fall within one of the four statutory categories. 
Guidance Step 2A, Prong 1. The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
splitting, using a processing device, the spectral file into spectral split files based on precursor mass, wherein each spectral split file comprises mass spectrometry-based proteomics data corresponding to a predetermined range of precursor masses; querying, using a protein database, based on the plurality of spectral split files; identifying, using the processing device, candidate peptides based on the querying;  computing, using a plurality of GPU cores, protein identification scores corresponding to candidate peptides, wherein the computing is performed in parallel across the plurality of GPU cores;  combining, using the processing device, the plurality of protein identification scores; and identifying, using the processing device, a peptide corresponding to the mass spectrometry-based proteomics data based on the combining.
After careful consideration, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons: 
In this case, all of the above steps are generically recited and broadly encompass analyzing and evaluating data. That is, with the exception of using a processor, there is nothing in the claims themselves that foreclose these steps from being performed by a human, i.e. the human mind is equipped to select, search, and manipulate data. It may be impractical and tedious to analyze bioinformatics data without an electronic computer, but it is not impossible. Therefore, absent any evidence to the contrary, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II).
In addition, the splitting, identifying, computing, and combining step encompass a mathematical concept. For example, the splitting and identifying of data based on additional data necessarily requires mathematically comparing/relating data. The step of computing scores is clearly a mathematical calculation. Furthermore, a review of the specification teaches the use of algorithms for comparing data [pages 10-11]. Therefore, when read in light of the specification, the claimed comparing step encompasses mathematically relating data.  Applicant is also reminded that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). Therefore, the above steps reasonably encompass a mathematical concept. 
B. Guidance Step 2A, Prong 2: Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
receiving, using a communication device, a spectral file comprising mass spectrometry-based proteomics data from a user device; 
With regards to the receiving steps, this amounts to routine data collection and extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the recited processing device, communication device, GPU cores, and database, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Therefore, even upon reconsideration, there is nothing unconventional with regards to the above non-abstract steps. See MPEP 2106.05(d)(Part II). 
With regards to the claimed processing device, communication device, GPU cores, and database, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-10 and 12-20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Regarding claim(s) 2-4, 8-9, and 12-14, 18, 19, these are all directed to limitations that further limit the specificity of the abstract idea set forth above or the nature of the data being used by the abstract, and therefore are also encompass a mental processor and/or mathematical concepts for reasons discussed above in the Step 2A (prong 1) analysis.  Regarding claim(s) 5, 6, 7, 10, 15, 16, 17, 20, these claims further limit the structural or functional performed of the claimed processing device, and therefore are not patent eligible for all the reasons discussed above in the Step 2A (prong 2) and Step 2B analysis. Therefore, the claims as a whole are not patent eligible. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that dependent from claims 1 and 11 are also rejected herein due to said dependency.
Claims 1 and 11 recite “splitting…the spectral file into spectral split files based on precursor mass”. This limitation appears to be a critical aspect of the invention. However, the claim fails to clarify the boundaries of the mathematical/computational steps intended by the phrase “based on precursor mass”, i.e. it is unclear in what way the splitting is based on precursor mass. A review of the specification generically reports the benefits of splitting [page 15] but does not describe, to any appreciable extent, any computational or algorithmic techniques that correspond to the function of the claimed “splitting” step. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment.  
Claims 1 and 11 recite “computing…protein identification scores”. This limitation appears to be a critical aspect of the invention. ”. Applicant is reminded that the instant claims are process claims and not result claims. Therefore, the claim is are required to define how the process steps achieve the claimed result(s). In this case, the claim language is unclear with regards to the boundaries of the mathematical/computational step(s) intended by the term “computing” such that the artisan would know how to avoid infringement. The specification generally discloses devices for performing computing, e.g. GPU cores, but lacks any guidance on specific algorithms or computational processes for actually computing protein scores. As such, it is not possible to have a clear measure of what applicant’s regard as the invention, as different forms of “scoring” may have different computational and design requirements which lead to different results. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment. 
Claims 6 and 16 recite the term “memory device”. It is unclear as to the metes and bounds of this term such that one of skill in the art would recognize what limitation is intended based on common knowledge in the art and the specification fails to provide any limiting definition that would serve to exclude signals. The Examiner suggests that the instant claims be amended to replace the term memory with a non-transitory computer-readable medium (encoded with a program).
Claim 8 recites “the search space”. There is lack of antecedent basis for this limitation, as the claims do not previously mention this feature. As a result, it is also unclear as to the metes and bounds of this term. The artisan would recognize that search space is conventionally reserved to describe mathematical search operations (e.g. n-dimensional search spaces associated with specific objects and selected relationships between these objects). However, no such features are currently recited in the claim and generically recited “search” step does not inherently or necessarily encompass a “search space”. Correction is requested via amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-14,  17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO/2008/151140; Pub. Date: 12/11/2008).
Kim teaches methods for identifying peptides using mass spectral data. Regarding claim(s) 1 and 11, Kim teaches receiving experimental spectrum for a peptide to be analyzed, the experimental spectrum comprising a plurality of fragment peaks and having a parent mass, each fragment peak corresponding to a mass within the experimental spectrum [ref. claim 1, and page 8], as claimed. Kim does not specifically teach splitting spectral files, as claimed. However, Kim suggests this feature by teaching the partitioning of spectral files prior to analysis [page 24, Figures 7a, 7b] and that peptide identification process conventionally includes selecting a peptide ion so that a targeted component of a specific mass is separated from the rest of the sample and outputting this information a fragment mass spectrum [page 2].
Kim teaches methods for querying a protein database using spectral data and generating match scores for candidate peptides [page 2, page 8, ref. claim 1], which reads on the claimed querying and identifying steps. Kim teaches determining a score distribution of match scores of all candidate peptides for the experimental spectrum  [page 8, ref. claim 1], which broadly reads on the claimed combining step; identifying, using the score distribution,  a subset of the candidate peptides to be reported as possible explanations of the experimental spectrum  [page 8, ref. claim 1]; and generating a report for output to a display device or a memory device comprising a listing of the identified subset of candidate peptides and their score distributions [page 8, ref. claim 1].
Regarding claim(s) 2, 12, Kim teaches their method is capable of analyzing spectral data that includes PTMs [page 3]. Regarding claim(s) 3, 13, Kim teaches determining scores for matched spectrum-peptide [page 3, ref. claim 1] and pre-calculation scoring strategies for spectral matching, e.g. spectrum matching problem [page 4]. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made. Regarding claim(s) 4, 14, Kim teaches conventional tools for selecting the top scoring peptides [page 6, para. 4, page 13]. Regarding claim(s) 7, 17, Kim teaches using an INTEL processor for performing the above computational steps [page 16]. Regarding claim(s) 8, 18, Kim teaches searching databases comprising tryptic (both endpoints consistent), semi-tryptic (only one endpoint consistent) and non-tryptic (both endpoint inconsistent) data points [page 24]. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

Claims 5, 6, 9, 10, 15, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO/2008/151140; Pub. Date: 12/11/2008), as applied to claims 1-4, 7, 8, 11-14,  17, 18, above, and further in view of Li et al. (BMC Bioinformatics 2014, 15:121, pp.1-11; IDS filed 03/18/2019).
Kim teaches a method of protein identification as set forth above. Kim does not specifically teach using GPU cores, multi-core processors, and arrays as in claims 5, 6, 7, 10, 15, 16, 17, 20. Kim does not specifically teach determining computational times, as in claims 9 and 19. However, Li teaches computational methods for accelerating the scoring of mass spectrometry data, including using scoring algorithms on GPU clusters [Abstract, page 2, col. 2] and computational (i.e. primitive) arrays [page 10], and using highly parallel multi-core processors [page 2, col. 1]. Li additionally calculating scores for their algorithmic GPU-based methods and showing  speed increases of 30 to 60 times [Abstract and page 2, col. 2], as well as the use of virtual machines running conventional protein identification software [page 2, col. 1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method/system of Kim by additionally using GPU cores, multi-core processors, and arrays, as claimed, since such hardware tools were routine and conventional in the art of peptide analysis, as taught by Li.  One of ordinary skill in the art would have expected this modification could have been performed with predictable results since both references teach the use of computer processors for analyzing peptide data. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. 
Additionally, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method/system of Kim by additionally determining computational times and using virtual machines, as claimed, since such hardware tools were routine and conventional in the art of peptide analysis, as taught by Li.  One of ordinary skill in the art would have expected this modification could have been performed with predictable results since both references teach the use of computer processors for analyzing peptide data. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

Claims 1, 2, 3, 5, 6, 7, 11, 12, 13, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (BMC Bioinformatics 2014, 15:121, pp.1-11; IDS filed 03/18/2019).
Li teaches a computational method for accelerating the scoring module of mass spectrometry-based peptide identification using GPUs. Regarding claim(s) 1 and 11, Li teaches obtaining spectral data from databases [page 3, entire, Table 2, Figure 3]. Li does not specifically teach splitting spectral files as claimed. However, Li teaches dividing the mass range of the spectral data into sub-mass ranges in order to speed up GPU analysis [page 2, col. 2, page 4, col. 1]. Therefore, absent any limiting definition to the contrary, Li at a minimum suggests the claimed splitting step. Li teaches querying a database using spectral data; calculating (i.e. computing) precursor mass distribution scores of the experimental spectra; counting (i.e. combining) the spectra number in a consecutive group of 1 Da mass windows from 300 Da to 4000 Da [page 4, col. 1]. Li additionally teaches identifying peptides based on the above scored spectra [page 5, entire].  
With regards to dependent claims 2, 3, 5, 6, 7, 12, 13, 15, 16, 17, Li teaches or suggests all aspects of the instant claims for the following reasons. Regarding claim(s) 2, 12, Li teaches spectral data that includes PTMs [Table 2]. Regarding claim(s) 3, 13, Li determining mass distribution (i.e. scores) for matched spectrum-peptide [page 3, col. 1] and pre-calculation scoring strategies for spectral matching [Table 6, page 6, entire]. Regarding claim(s) 5, 6, 15, 16, Li teaches implementing their algorithm on a GPU cluster [Abstract, page 2, col. 2] and using computational (i.e. primitive) arrays [page 10]. Regarding claim(s) 7, 17, Li teaches using GPUs and highly parallel many-core processors [page 2, col. 1]. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Wilkins et al. (J. Mol. Biol. (1999) 289, 645-657), which teaches a method and software (FindMod) for discovering protein post-translational modifications using mass spectrometry data. 
Li et al. (Bioinformatics Applications; Vol. 21 no. 13 2005, pages 3049–3050), which teaches a novel database-searching software system for automated peptide and protein identification via tandem mass spectrometry. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619